Citation Nr: 1430419	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  13-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for sinusitis.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.

3.  Entitlement to service connection for pes planus.

(The issues of service connection for antral gastritis and gastroesophageal reflux disorder (GERD) with hiatal hernia and an initial compensable rating for bilateral hearing loss are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2011 rating decisions of the VA Regional Office (RO) in North Little Rock, Arkansas.  

In March 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

For the reasons set forth in the findings of act, the Board is reopening the previously denied claims of service connection for sinusitis and a low back disorder.  Those underlying service connection claims, as well as the issue of service connection for pes planus being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed August 2008 rating decision, the RO denied service connection for sinusitis on the basis that there was no relationship to his military service.  

2.  Evidence received after the August 2008 denial, particularly the Veteran's testimony at his March 2014 hearing about having sinusitis in service that has persisted to the present, relates to unestablished facts necessary to substantiate the claim of service connection for sinusitis and raises a reasonable possibility of substantiating the underlying claim.

3.  By an unappealed April 2009 rating decision, the RO denied service connection for a low back disorder on the basis that there was no evidence of a current disorder and no relationship to his military service.  

4.  Evidence received after the April 2009 denial, particularly the Veteran's testimony at his March 2014 hearing about having back pain in service that has persisted to the present, relates to unestablished facts necessary to substantiate the claim of service connection for a low back disorder and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The RO's August 2008 denial of service connection for sinusitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the final August 2008 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The RO's April 2009 denial of service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).  

4.  Evidence received since the final April 2009 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).
ORDER

New and material evidence having been received, the claim for service connection for sinusitis is reopened.  

New and material evidence having been received, the claim for service connection for a low back disorder is reopened.  


REMAND

Regrettably, a remand is necessary for the issues of service connection for sinusitis, a low back disorder, and pes planus.  The Veteran's treatment records show current diagnoses of sinusitis and pes planus, as well as repeated complaints of low back pain.  The Veteran's testimony reflects having sinusitis and back pain in service.  The Veteran also testified regarding having preexisting pes planus that was aggravated by his service.  As such, the Board finds that the Veteran should be afforded a VA examination to determine whether he has sinusitis, a low back disorder, and pes planus related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Pine Bluff, Arkansas VA Community Based Outpatient Clinic, from the VA Central Arkansas Healthcare System, and from any private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination(s) to determine the nature, extent, and etiology of any diagnosed sinusitis, low back disorder and pes planus.  His claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report(s) to be associated with the claims file.

With regards to the Veteran's sinusitis and low back, the examiner(s) is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed sinusitis and low back disorders are related to the Veteran's military service.  The examiner should address the Veteran's reports of persisting sinusitis and low back symptoms since service.  

With regards to the Veteran's pes planus, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether:
A) There is clear and unmistakable (obvious or manifest) evidence that the Veteran had preexisting pes planus prior to entrance for service; and, if so, whether there is also clear and unmistakable (obvious or manifest) evidence that such a preexisting disability was not chronically aggravated by service.  The examiner should address the Veteran's reports of having pes planus his entire life.  

B) If the examiner does not find that there is clear and unmistakable (obvious or manifest) evidence that the Veteran had preexisting pes planus and that such disability was not aggravated by service, the examiner should provide an opinion as whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed pes planus is related to the Veteran's military service.  The examiner should address the Veteran's reports of persisting foot symptoms since service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner(s) must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report(s) complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


